Citation Nr: 0011907	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-17 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to herbicide exposure.

2.  Entitlement to service connection for a central nervous 
system disorder, including as secondary to herbicide 
exposure.  

3.  Entitlement to service connection for gall bladder 
removal, including as secondary to herbicide exposure.

4.  Entitlement to service connection for kidney stones, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for headaches, 
including as secondary to herbicide exposure.

6.  Entitlement to service connection for muscle weakness, 
including as secondary to herbicide exposure.

7.  Entitlement to service connection for loss of teeth, 
including as secondary to herbicide exposure.

8.  Entitlement to service connection for a myocardial 
infarction, including as secondary to herbicide exposure.  

9.  Entitlement to a single 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable service-connected 
disabilities.  

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for alcoholism.  

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from May 1968 
to May 1971.  This appeal comes to the Board from a March 
1997 RO decision, which denied service connection claims 
(issues numbered 1 through 8 listed above); denied a single 
10 percent rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities; found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for alcoholism; and denied 
service connection for PTSD.  

The RO previously denied service connection for PTSD in 
August 1987, and the veteran did not timely appeal that 
decision.  Thus, the August 1987 RO decision is final, and 
the proper issue as to this condition is whether there is new 
and material evidence to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108, 7105.  Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).

The veteran had requested a hearing at the RO before a 
hearing officer, but he subsequently canceled his hearing 
scheduled for March 1999.  

A portion of the PTSD issue as well as the issue of a single 
10 percent rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities will be the 
subject of the remand appended to the decision below.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for service connection for peripheral 
neuropathy, a central nervous system disorder, gall bladder 
removal, kidney stones, headaches, muscle weakness, loss of 
teeth, and myocardial infarction, including as due to 
herbicide exposure.

2.  In an unappealed May 1987 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
alcoholism.  Evidence received since the May 1987 
determination by the RO is cumulative or redundant of 
evidence previously considered, or the additional evidence, 
by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  In an unappealed August 1987 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
Evidence received since the August 1987 determination by the 
RO includes some evidence which is not cumulative or 
redundant of evidence previously considered, and some of the 
additional evidence, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The veteran has submitted competent evidence to show a 
plausible claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
peripheral neuropathy, a central nervous system disorder, 
gall bladder removal, kidney stones, headaches, muscle 
weakness, loss of teeth, and myocardial infarction, including 
as due to herbicide exposure, are not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for alcoholism; and the 
May 1987 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran's claim for service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from May 1968 
to May 1971, to include service in Vietnam.  His service 
medical records show that on a February 1968 physical 
examination for enlistment purposes there were no 
abnormalities.  In October 1968, the veteran complained of a 
sharp pain in his chest and left arm.  He reported a prior 
history of heart trouble.  It was noted that his blood 
pressure was normotensive at that time.  Later in October 
1968, the veteran complained of pain in the lower back for 
weeks and pain radiating down his leg.  The impression was 
rule out disc disorder.  The veteran was hospitalized from 
November to December 1968 with an eye disorder.  He reported 
on a hospital summary that he was taking medication for 
"nerves" for the past one to two years (1966-67).  In 
January 1969, the veteran complained of pain in the low back 
area, radiating down the left leg with numbness above the 
knee.  He was prescribed medication.  Subsequently in January 
1969, the veteran complained of chest pain.  He reported a 
history of heart disease as a child and noted that he was 
restricted from physical activities in high school.  The 
impression was no evidence of heart disease at present.  In 
late January 1969, the veteran complained of non-radiating 
back pain extending from S1 to L5.  X-rays of the back were 
negative.  In July 1969, he was treated with hot soaks for a 
stiff neck and then returned to duty.

A December 1970 physical examination conducted for the 
purpose of obtaining a security clearance shows that the 
veteran had several dental caries ("restorable" teeth 
numbered 1, 2, 3, 5, 7, 8, 9, 15, and 16; and a 
"nonrestorable" tooth -- later changed to "restorable" -- 
numbered 32) and missing teeth (numbers 14 and 30).  The 
dental condition was listed as Class II.  His blood pressure 
reading was 120/70 and a chest X-ray was negative.  There 
were no other abnormalities detected, except for reduced 
vision from a burn scar of the right eye.  On a May 1971 
physical examination for separation purposes, the veteran was 
noted to have several dental caries ("restorable" teeth 
numbered 1, 2, 3, 8, 9, 16, 17, 28, 31, and 32).  He had 
missing teeth (numbers 14, 15, and 30).  The dental condition 
was listed as Class I.  His blood pressure reading was 
122/78, and a chest X-ray was negative.  There were no other 
abnormalities detected, except for a scar on the right arm 
and an impacted left ear canal.  On a medical history report 
in May 1971, the veteran indicated that he had had high blood 
pressure.

From September to October 1976, the veteran was hospitalized 
at the VA for depression following a separation from his 
wife.  He reported good mental health until his wife left him 
in January 1976, after which he was hospitalized on several 
occasions at private hospitals for depression and 
maladjustment due to marital problems.  He complained of 
other symptoms such as fatigue and headaches over the last 
year.  A physical examination was normal and an 
electroencephalogram (EEG) was reported as normal.  The 
diagnoses were adjustment reaction of adult life and dental 
disease (specifically, stain and calculus on teeth, carious 
teeth, and missing teeth).

Records from Conemaugh Valley Memorial Hospital show that in 
December 1976 the veteran was admitted with complaints of 
depression.  There were no abnormalities noted on a physical 
examination.  The final diagnosis was depressive reaction.  
In April 1977, the veteran was admitted with head trauma and 
a back injury with paraplegia.  He reported that he had been 
"jumped" by several men and probably lost consciousness 
before the police arrived to take him to the emergency room.  
An examination revealed occipital throbbing headaches.  The 
impression following examination was paraplegia of the lower 
extremities, sensory loss over the upper and lower 
extremities, and rule out organic cause of these problems.  
Later examinations show improvement in the veteran's 
neurologic status.  Skull and chest X-rays showed no 
abnormalities, and an electrocardiogram (EKG) was within 
normal limits.  The final diagnoses were acute lumbar strain 
and personality disorder.  

From December 1983 to January 1984, the veteran was 
hospitalized at a VA facility for psychiatric reasons.  A 
routine physical examination was unremarkable except for 
blood pressure on admission of 160/100.  The veteran reported 
occasional heavy drinking in the past and denied any recent 
alcohol abuse.  The diagnoses were adult adjustment reaction, 
with depression and somatic symptoms.    

From March to May 1984, the veteran was hospitalized at a VA 
facility with various complaints including excessive 
drinking.  He reported that alcohol had been a problem for 17 
years.  An admission physical examination revealed blood 
pressure of 170/90.  A chest X-ray, flat plate of the 
abdomen, and an EKG were normal.  The diagnoses were alcohol 
abuse, and anxiety and stress disorders.  

From September to October 1984, the veteran was admitted to 
the DuBois Hospital, on transfer from another private 
hospital, for purposes of treatment for a psychiatric 
disorder and alcohol abuse.  A physical examination did not 
reveal any abnormalities.  At discharge, the diagnosis was 
major depressive disorder, recurrent.  

From October to November 1984, the veteran was hospitalized 
at a VA facility for psychiatric reasons.  An admission 
physical examination revealed blood pressure of 136/100 which 
became within normal limits.  The diagnosis dysthymic 
disorder.  

From December 1984 to February 1985, the veteran was 
hospitalized at a VA facility after a transfer from Miners 
Hospital of Northern Cambria.  At discharge, he complained of 
back pain (a back X-ray was normal), bad teeth, and 
depression.  The diagnoses were dysthymia, alcohol abuse, and 
histrionic personality.

In April 1985, the veteran underwent a VA psychiatric 
examination.  The examiner summarized that, despite the 
veteran's claim of post-traumatic stress symptomatology after 
sustaining a shrapnel wound in the right leg, there was no 
explicit symptoms of PTSD.  The doctor also noted that the 
veteran had depressive symptomatology since 1976 which was 
related to heavy drinking.  The diagnoses were dysthymic 
disorder, alcohol abuse, and histrionic personality.  

In a statement received in May 1985, the veteran indicated 
that he had delayed stress and that Agent Orange was dropped 
from planes outside his base while he was stationed in 
Vietnam.  

On a June 1985 VA examination, the veteran had no major 
somatic complaints.  An examination of the systems was 
unremarkable.  The diagnosis was shrapnel fragment wound of 
the right tibia region, presently asymptomatic.

A June 1985 VA social and industrial assessment indicates 
that the veteran was significantly handicapped due to 
alcoholism and depression and that there appeared to be some 
potential for underlying anxiety reactions to his Vietnam 
service.  

In a December 1986 decision, the Board denied service 
connection for an acquired psychiatric disability with 
alcoholism, and granted service connection for residuals of a 
right eye injury and a shrapnel wound of the right leg.  To 
effectuate the decision, the RO in January 1987 established 
service connection for eclipse burn of the right eye with 
20/25 vision and macular pigment and for scar of the right 
leg, both evaluated as noncompensable.  

In a May 1987 decision, the RO determined that the veteran 
had not submitted new and material evidence to reopen a claim 
for service connection for alcoholism.  

In an August 1987 decision, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for PTSD.  

In September 1987, VA records were received, showing that the 
veteran was hospitalized for psychiatric reasons in April 
1987.  He reported that his problems began in Vietnam in 1969 
when he was involved in combat.  During his stay, he was 
noted to have a mildly elevated blood pressure.  The 
diagnoses were chronic PTSD, dysthymic disorder, alcohol 
abuse in remission, mixed personality disorder with 
histrionic traits, and right leg pain.

On a November 1987 VA examination, the veteran reported that 
he saw combat and drank heavily while in Vietnam.  He 
complained of back pain and headaches.  His diagnoses were 
PTSD, history of alcoholism, mixed personality disorder with 
histrionic traits, and right leg pain.  

Private medical records in March 1989 indicate that the 
veteran was seen at Miners Hospital of Northern Cambria with 
a complaint of chest pain.  Following an EKG, he was 
diagnosed with acute anterior subendocardial infarction and 
hypertension.  The veteran was then transferred to Allegheny 
General Hospital for further cardiac evaluation.  The 
impression was atypical chest discomfort (rule out myocardial 
infarction), depression, and history of alcohol abuse.  Frank 
Begg, M.D., indicated in a March 1989 letter that a left 
heart catheterization was performed which showed mild 
coronary arterial disease.  

Private medical records in April 1989 reveal that the veteran 
was seen in the emergency room of Miners Hospital with a 
complaint of chest pain.  EKGs were consistent with an 
underlying diagnosis of unstable angina.  On discharge, the 
diagnoses were acute coronary insufficiency, minimal 
arteriosclerotic heart disease, and coronary artery spasm 
(variant angina).  

On a May 1989 VA examination, the veteran complained of 
getting tired on exertion.  His blood pressure reading was 
120/90.  A musculoskeletal system examination revealed 
residuals of a shrapnel wound of the right arm with painful 
scar.  

In an October 1989 decision, the RO granted service 
connection and a noncompensable evaluation for scar of the 
right forearm.  

Reports from Joseph Sabo, M.D., in November 1989 and March 
1990 indicate that the veteran experienced recurrent chest 
pain.  

In March 1990, the veteran was readmitted to Miners Hospital 
with complaints of chest pain.  The diagnoses were probable 
Prinzmetal's angina, history of myocardial infarction, and 
severe angina (rule out myocardial infarction).  The veteran 
was subsequently transferred to Allegheny General Hospital 
for further evaluation.  W. Bradley Pifalo, M.D., indicated 
in a March 1990 letter that the veteran was discharged from 
that hospital with the diagnoses of chest discomfort, 
possibly angina pectoris, and left ventricular hypertrophy.  

In December 1990, the veteran was readmitted to Miners 
Hospital for heart complaints.  He was discharged in January 
1991 with the diagnoses of probable Prinzmetal's angina and 
myocardial ischemia.  

In January 1992, a statement from Dr. Sabo was received, 
indicating that the veteran was permanently disabled (without 
specifying any disabilities).  

In June 1993, the veteran underwent a VA general medical 
examination.  He complained of a left knee ache, constant 
pain in the lower back which radiated to his left hip, chest 
pain on over-exertion, and shortness of breath with exertion.  
A dental examination was normal.  His blood pressure reading 
was 132/78.  Examination of the musculoskeletal system 
revealed a tiny surgical scar on the right upper quadrant of 
the abdomen, and it was noted that the veteran recently had a 
laparoscopic cholecystectomy.  A chest X-ray was normal.  X-
rays of the lumbosacral spine showed degenerative disc 
disease at L4-L5.  The diagnoses were coronary artery 
disease, status post myocardial infarction, tendon 
derangement of the left knee, and lower back pain syndrome 
with radiculopathy.

In a November 1993 decision, the RO granted the veteran's 
claim for a permanent and total disability rating for non-
service-connected pension purposes.  

In September 1996, the veteran submitted claims for service 
connection for peripheral neuropathy, a central nervous 
system disorder, gall bladder removal, kidney stones, 
headaches, muscle weakness, loss of teeth, and myocardial 
infarction.  He also submitted an application to reopen 
claims for service connection for alcoholism and PTSD.  He 
stated that various disabilities were caused by his exposure 
to herbicides (Agent Orange) in Vietnam.  He noted constant 
numbness in his fingers and swelling of his feet.  

In a November 1996 letter, the RO requested the veteran to 
furnish information concerning stressors from his active 
duty, in regard to his PTSD claim.  

On a December 1996 VA psychiatric examination, the veteran 
reported that he was exposed to Agent Orange in Vietnam and 
that while there his friend from Ohio was killed in front of 
him and he suffered shrapnel wounds, which was traumatic to 
him.  The diagnoses were chronic PTSD with residual symptoms, 
alcohol dependence probably related to PTSD, and 
Benzodiazepine dependence probably related to PTSD.  

In a December 1996 statement, the veteran indicated that he 
drank all the time after returning from Vietnam and that he 
could not stop thinking about what happened there.  He stated 
that he was exposed to Agent Orange, had loose teeth, had 
nerves that were "shot," had kidney stones, and had a gall 
bladder removed.  He indicated that he had a heart attack in 
March 1989 and was unable to do heavy work. With his 
statement, the veteran submitted additional information in 
support of his PTSD claim.  He related that during his tour 
of duty in Vietnam from March 1969 to March 1970 he witnessed 
killings, destruction, fire fights on base, and incoming 
rockets and mortar fire.  He noted the unit to which he was 
attached in Vietnam.  

In a March 1997 decision, the RO denied service connection 
for PTSD, peripheral neuropathy, a central nervous system 
disorder, gall bladder removal, kidney stones, headaches, 
muscle weakness, loss of teeth, and myocardial infarction.  
The RO also determined that the veteran did not submit new 
and material evidence to reopen his claim for service 
connection for alcoholism, and that he was not entitled to a 
10 percent evaluation based on multiple, noncompensable 
service-connected disabilities.  In its decision, the RO also 
considered the issues for service connection under the 
regulations pertaining to exposure to herbicides (Agent 
Orange).  

In an October 1998 letter, the RO requested the veteran to 
furnish information concerning his claim to exposure to Agent 
Orange in service.  The veteran responded in November 1998, 
asserting that Agent Orange was dropped beside his camp in 
Vietnam (between Phu Bai and Hue) in 1969 and 1970.  He also 
submitted statements and letters showing that he was enrolled 
in the Agent Orange Veteran Payment Program and that he 
received disability payments under the program as approved by 
the United States District Court, Eastern District of New 
York.    

In a February 1999 statement, the veteran asserted that he 
continued to be troubled by symptoms of PTSD attributed to 
his service in Vietnam.  

II.  Analysis

A.  Service Connection

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for organic diseases of 
the nervous system, cardiovascular disease, and renal 
disease, if manifest to a degree of 10 percent or more within 
1 year from the date of termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcomas.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 
Vet. App. 164 (1999).

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).

1.  Peripheral Neuropathy

The veteran claims that he had numbness in his fingers and 
swelling of the feet, and he contends that he has peripheral 
neuropathy attributable to service.  The service medical 
records from his 1968-1971 active duty are negative for 
peripheral neuropathy.  The records show isolated instances 
of pain radiating from his low back down his leg, but none of 
the service examinations, including his separation 
examination, show any abnormality referable to peripheral 
neuropathy.  The post-service medical records show that in 
April 1977 the veteran was diagnosed with paraplegia of the 
lower extremities and sensory loss over the upper and lower 
extremities.  His neurologic status subsequently improved and 
he was discharged from the hospital with a diagnosis of acute 
lumbar strain.  His diagnoses was the result of head trauma 
and a back injury sustained after being "jumped" by several 
men at that time, and was not attributed to his period in 
service.  He was later diagnosed with a lower back pain 
syndrome with radiculopathy many years after service, but 
there is no diagnosis or treatment of peripheral neuropathy.  

What is lacking in establishing a well-grounded claim for 
service connection for peripheral neuropathy is competent 
medical evidence of a current disability.  Caluza, supra; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a 
showing of a current disability, the Agent Orange presumption 
for service incurrence is not applicable.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for peripheral neuropathy, and 
the claim must be denied. 

2.  Central Nervous System Disorder

The veteran contends that he has a central nervous system 
disorder attributable to service.  His active duty service 
medical records are negative for any such disorder.  
Likewise, the post-service medical records do not show a 
central nervous system disorder.  The Agent Orange 
presumption for service incurrence is not applicable to this 
condition.

What is lacking in establishing a well-grounded claim for 
service connection for a central nervous system disorder is 
competent medical evidence of a current disability.  Caluza, 
supra; Brammer, supra.  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for a central nervous system disorder, and the claim must be 
denied. 

3.  Gall Bladder Removal

The veteran attributes the removal of his gall bladder to 
service.  A gall bladder problem is not shown during the 
veteran's 1968-1971 active duty or for many years later.  A 
June 1993 VA examination report refers to a recent 
laparoscopic cholecystectomy (gall bladder removal), but 
there is no medical evidence linking a gall bladder problem 
with active duty.  

What is lacking in establishing a well-grounded claim for 
service connection is competent medical evidence linking the 
veteran's gall bladder condition to his period of military 
service.  Caluza, supra. I t is also noted that the Agent 
Orange presumption for service incurrence does not apply to 
this condition because it is not among the listed conditions 
subject to the law.  Furthermore, a well-grounded claim for 
service connection on a direct basis is not presented as the 
veteran has not submitted any evidence of actual Agent Orange 
exposure plus competent medical evidence linking his gall 
bladder problem with such Agent Orange exposure or other 
incidents of service.  McCartt, supra; Brock v. Brown, 10 
Vet. App. 155 (1997); Caluza, supra.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for gall bladder removal, and 
the claim must be denied. 

4.  Kidney Stones

The veteran contends that he has kidney stones attributable 
to service.  His active duty service medical records are 
negative for kidney stones (or any kidney disorder).  
Likewise, the post-service medical records do not show 
diagnosis or treatment of kidney stones.  

What is lacking in establishing a well-grounded claim for 
service connection for kidney stones is competent medical 
evidence of a current disability.  Caluza, supra; Brammer, 
supra.  The Agent Orange presumption for service incurrence 
is not applicable to this condition.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for kidney stones, and the claim 
must be denied. 

5.  Headaches

The veteran contends that he has headaches attributable to 
service.  His active duty service medical records are 
negative for any headaches.  Post-service medical evidence 
shows that the veteran complained of headaches several years 
after service in 1976, at the time he was hospitalized for 
psychiatric reasons.  He also had occipital headaches in 
April 1977 following head trauma at that time.  On a 1987 VA 
examination, the veteran complained of headaches.  There were 
no subsequent references to headaches in the records.  

Initially, it is noted that pain alone, without a diagnosed 
or identifiable underlying malady RO condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Even assuming that "headaches" is an 
acceptable diagnosis, such did not appear until several years 
after service, and there is no competent medical evidence 
linking it to his period of active duty, as required for a 
well-grounded claim for service connection.  Caluza, supra; 
Brammer, supra.  The Agent Orange presumption for service 
incurrence is not applicable to this condition.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for headaches, and 
the claim must be denied. 

6.  Muscle Weakness

The veteran contends that he has muscle weakness attributable 
to service.  His active duty service medical records do not 
show any complaints or treatment of such.  Likewise, the 
post-service medical records do not show any chronic 
disability manifested as muscle weakness.  The veteran only 
complained of fatigue, among other symptoms, in 1976 when he 
was hospitalized for psychiatric reasons.  There was no 
diagnosis then or subsequently pertaining to such a 
complaint.  

What is lacking in establishing a well-grounded claim for 
service connection for muscle weakness is competent medical 
evidence of a current disability.  Caluza, supra; Brammer, 
supra.  The Agent Orange presumption for service incurrence 
is not applicable to this condition.  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show a well-grounded 
claim for service connection for muscle weakness, and the 
claim must be denied.

7.  Loss of Teeth

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(1999) (effective June 8, 1999).  This regulation is 
substantially the same as 38 C.F.R. § 4.149 (1998) (effective 
prior to June 8, 1999), which provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions, including one-time correction of the 
dental problem and timely application within 90 days after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those having a dental condition which is 
professionally determined to be aggravating an established 
service-connected disability (Class III eligibility); etc.  
(There are several additional categories which are not 
relevant to this case).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

In this case, the evidence reflects that in service the 
veteran had treatable carious teeth and replaceable missing 
teeth.  He primarily pursues a claim for service connection 
for this dental condition for compensation purposes.  
However, regulation bars compensation for his carious and 
replaceable missing teeth.  38 C.F.R. § 3.381(a) (1999), 
38 C.F.R. § 4.149 (1998).  Under such circumstances, the 
claim for service connection for the dental condition, for 
compensation purposes, is implausible and must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Woodson v. Brown, 
8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 (Fed.Cir. 1996).  
Application of the Agent Orange presumption for service 
incurrence does not apply to the veteran's claim because 
tooth loss is not among the listed conditions subject to the 
law, and the veteran has not submitted any evidence of actual 
Agent Orange exposure plus competent medical evidence linking 
tooth loss with such Agent Orange exposure or other incidents 
of service, to establish a well-grounded claim for service 
connection on a direct basis.  McCartt, supra; Brock, supra; 
Caluza, supra.  

The claim for service connection for loss of teeth for VA 
dental treatment purposes also is implausible and not well 
grounded because, even if these conditions were service 
connected, it would not lead to treatment eligibility under 
any category.  Id.  As noted, replaceable missing teeth are 
considered noncompensable, and thus there would be no Class I 
eligibility; the time for one-time Class II treatment has 
expired; it is neither claimed nor shown that loss of teeth 
are due to a combat wound or other service trauma, as 
required for Class II(a) treatment; and it is neither claimed 
nor shown that service connected status for the condition 
would lead to dental treatment eligibility under any other 
category of the law.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The veteran's claim for service connection for a dental 
condition can be construed to include loss of teeth due to 
exposure to Agent Orange, with such exposure constituting 
dental trauma.  However, the pertinent legal authority 
provides that the dental condition must result from combat 
wounds or other service trauma, and such contemplates an 
external injury such as a blow to the mouth.  See VAOPGCPREC 
5-97.  But even assuming, as alleged, that the veteran was 
exposed to Agent Orange in Vietnam, and that such was dental 
trauma, the claim is not well grounded because there is no 
medical evidence to link the current dental condition to 
service trauma.  Caluza, supra.  Neither the service nor 
post-service medical records attribute a dental condition to 
service trauma.  The veteran, as a layman, has no competence 
to give a medical opinion on diagnosis or etiology of a 
condition, and his statements on such matters do not serve to 
make his claim well grounded.  Grottveit, supra.  

As service connection for loss of teeth would lead to neither 
compensation nor eligibility for outpatient dental treatment, 
the claim for service connection is implausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Woodson, 
supra.  

8.  Myocardial Infarction

The veteran attributes a myocardial infarction diagnosed in 
1989 to his military service.  His service medical records 
show that he was seen with complaints of chest pain in 
October 1968 and January 1969.  He claimed he had a history 
of heart trouble as a child.  However, his enlistment 
physical examination did not show any heart abnormalities, 
and there was a diagnosis of no evidence of heart disease in 
January 1969.  On a medical history report in May 1971, the 
veteran noted that he had high blood pressure, but his 
discharge physical examination at that time did not show this 
to be the case nor did it indicate any heart disorder.    

Post-service records show that the veteran had elevated blood 
pressure readings beginning in December 1983, many years 
after service.  In March 1989, he was hospitalized for a 
myocardial infarction and thereafter treated for angina and 
coronary artery disease.  There is no medical evidence 
linking his current heart disease to service or showing it 
was manifest in the first post-service year.  

What is lacking in establishing a well-grounded claim for 
service connection is competent medical evidence linking the 
veteran's myocardial infarction to his period of military 
service.  Caluza, supra.  It is also noted that the Agent 
Orange presumption for service incurrence does not apply to 
the veteran's claim because myocardial infarction (or heart 
disease) is not among the listed conditions subject to the 
law.  Furthermore, a well-grounded claim for service 
connection on a direct basis is not presented as the veteran 
has not submitted any evidence of actual Agent Orange 
exposure plus competent medical evidence linking his 
myocardial infarction with such Agent Orange exposure or 
other incidents of service.  McCartt, supra; Brock, supra; 
Caluza, supra.  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of submitting 
evidence to show a well-grounded claim for service connection 
for myocardial infarction, and the claim must be denied. 

B.  New and Material Evidence to Reopen Claims for Service 
Connection

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active service in the line of duty, but no compensation 
may be paid if the disability is the result of the person's 
own willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the present case, claims for service connection for 
alcoholism and a psychiatric disorder were denied by the 
Board in a December 1986 decision.  Applications to reopen 
the claims were subsequently denied by the RO in rating 
decisions of May 1987 and August 1987, respectively, on the 
basis that new and material evidence had not been submitted.  
The veteran did not perfect appeals with regard to these 
decisions, and they are considered final, with the exception 
that the claims may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

It is noted that the United States Court of Veterans Appeals 
(now named the United States Court of Appeals for Veterans 
Claims) (hereinafter, Court) in Evans, supra, determined that 
in order to reopen a previously and finally disallowed claim, 
which was decided by the Board or the RO, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  In this case, the last final disallowance of the 
veteran's claims are the May and August 1987 RO decisions 
denying the veteran's application to reopen claims for 
service connection for alcoholism and PTSD.  As such, the 
Board will consider evidence submitted since those 
determinations in order to determine whether that evidence is 
new and material to reopen the veteran's claims.  

1.  Alcoholism

Evidence on file at the time of the 1987 RO decision included 
the veteran's service medical records, which showed no 
diagnosis of or treatment for alcoholism.  Other evidence 
included post-service medical records showing initial 
diagnosis of and treatment for alcohol abuse beginning in 
1984.  Evidence submitted subsequent to the 1987 RO decision 
includes a VA examination report in 1987, which shows a 
diagnosis of history of alcoholism, and a VA examination 
report in 1996, which shows a diagnosis of alcohol dependence 
probably related to PTSD.

The record contains diagnoses of alcoholism beginning several 
years after service.  There has been no change in the facts 
of this case since the 1987 RO decision denying an 
application to reopen a claim for service connection for 
alcoholism.  Legal authority provides that alcoholism is a 
willful misconduct condition and may not be service 
connected.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301; 
VAOPGCPREC 7-99, 2-98, 2-97.  Generally, where the law and 
not the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
any event, there certainly is no new and material evidence to 
reopen the claim for service connection for alcoholism.

The Board concludes that new and material evidence has not 
been submitted since the 1987 RO decision that denied the 
veteran's application to reopen a claim for service 
connection for alcoholism.  Thus, the claim has not been 
reopened, and the 1987 RO decision remains final.

2.  PTSD

Evidence on file at the time of the 1987 RO decision included 
the veteran's service medical records, which showed no 
diagnosis of or treatment for a psychiatric disorder.  Other 
evidence included post-service medical records showing 
diagnoses of psychiatric disorders other than PTSD beginning 
several years after service (following -- and apparently 
attributed to -- a separation from his wife).  

Evidence submitted subsequent to the 1987 RO decision 
includes an April 1987 VA hospital record, a November 1987 VA 
examination report, and a December 1996 VA examination 
report, all showing diagnoses of PTSD.  These diagnoses were 
apparently attributed to purported combat and other traumatic 
experiences in Vietnam, as reported by the veteran.  
Considering the contents of these records, the Board finds 
that they are new, not merely cumulative or redundant.  They 
are also material as they are so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  Id.  The Board therefore finds that the previously 
denied claim for service connection for PTSD has been 
reopened by new and material evidence, and thus the claim 
will be reviewed on a de novo basis.  Manio, supra.  

After finding that the veteran has presented new and material 
evidence to reopen his claim under 38 C.F.R. § 3.156(a), the 
Board must now determine whether, based upon all the evidence 
of record, presuming its credibility, the reopened claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Elkins v. 
West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 
203 (1999).  In order for a claim for service connection to 
be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, supra.  In 
this case, again assuming credibility of the evidence for 
well groundedness, there is some medical evidence of a 
diagnosis of PTSD, lay assertions of in-service stressors, 
and some medical evidence of a nexus between service and the 
current diagnosis.  This is sufficient for a well-grounded 
claim for service connection for PTSD.  Gaines v. West, 11 
Vet. App. 353 (1998).  Insofar as the Board has determined 
that the veteran has presented a well-grounded claim for 
service connection for PTSD, his claim is granted.  Further 
development on the merits of the claim is subject to the 
remand, below.


ORDER

Service connection for peripheral neuropathy, including as 
secondary to herbicide exposure, is denied.

Service connection for a central nervous system disorder, 
including as secondary to herbicide exposure, is denied.  

Service connection for gall bladder removal, including as 
secondary to herbicide exposure, is denied.

Service connection for kidney stones, including as secondary 
to herbicide exposure, is denied.

Service connection for headaches, including as secondary to 
herbicide exposure, is denied.

Service connection for muscle weakness, including as 
secondary to herbicide exposure, is denied.

Service connection for loss of teeth, including as secondary 
to herbicide exposure, is denied.

Service connection for a myocardial infarction, including as 
secondary to herbicide exposure, is denied.

The application to reopen a claim for service connection for 
alcoholism is denied.

The claim for service connection for PTSD is reopened and is 
well grounded, and to this extent only the appeal of this 
issue is granted.  


REMAND

The file indicates that there is a further VA duty to assist 
the veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999).

In a March 1997 decision, the RO denied the veteran's claim 
for service connection for PTSD on the basis that there was 
no credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  The RO stated that the veteran, in his December 
1996 "combat stressor letter," had not furnished specific 
evidence verifiable by the Environmental Support Group (now 
known as U.S. Armed Services Center for Research of Unit 
Records (USASCRUR)).  The veteran's DD Form 214 (the only 
service personnel record in the claims folder) does not 
indicate that he engaged in combat.  If he did not engage in 
combat, his statements are inadequate to prove the occurrence 
of a stressor in service, and such stressors must be 
established by official service records or other credible 
supporting evidence.  Id.; Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The Board finds that 
additional development is in order in view of the fact that 
the RO has not obtained all of the veteran's pertinent 
service personnel records (e.g., DA Form 20), and has not 
made an effort to corroborate the veteran's alleged stressors 
with USASCRUR.

Finally, consideration of the issue of entitlement to a 10 
percent rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities is deferred 
pending the above-referenced development, because it is 
inextricably intertwined with the PTSD issue.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. 
App. 157 (1994).

Accordingly, these issues are REMANDED for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and obtain 
copies of the veteran's relevant service 
personnel records, including his DA Form 
20.  

The RO should then ascertain whether the 
veteran engaged in combat with the enemy 
during his Vietnam service.  See 
VAOPGCPREC 12-99.

If the veteran did not engage in combat, 
or if verification of stressors is 
otherwise indicated, the RO should 
forward the veteran's December 1996 
statement of PTSD information (along with 
copies of his service personnel records 
and any other records relevant to the 
PTSD claim) to the USASCRUR, and request 
that the USASCRUR investigate and attempt 
to verify the alleged stressors.  

2.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
The RO should also review the claim for a 
single 10 percent rating under 38 C.F.R. 
§ 3.324 based on multiple noncompensable 
service-connected disabilities.  If the 
claims remain denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then the case should be 
returned to the Board for further 
appellate review.

On remand, the appellant may submit any other evidence and 
argument in support of the claims which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals




 

